Title: To George Washington from Simon Phillips, 18 July 1779
From: Phillips, Simon
To: Washington, George


        
          May it please your Excellency
          [Smiths Clove, N.Y.,18 July 1779]
        
        I am Just now honourd with your Excellencys Letter of the 16th Inst. the Rider it Seems as unhappily missd his road, or by Some other accident Did not arrive until this moment—on the Rect of it I immediately applied to Mr kiers the Q. Mr at this post, for waggons to forward the flour according to your Excellencys orders but am Sorry to inform your Excellency that I have not above four Bbs. Saltd at this post nor has there been any live Cattle Sent or Stoppd here Since I acted at this place, I have however Dispatched an express to pumpton Desiring the Commissary & Q. Mr there in the most pressing terms to Exert every nerve in forwarding the Stores that are there

(particularly the Salt provisions) desiring them at the Same time to Stimulate the Commissary and Quarter Master at Morristown to be active on this urgent occation the Quarter master at this place has Dispatchd a masenger to the Magistrate to order the Country teams for there is no Continental teams in this place to Come immediately to take the flour which is here on without Delay as soon as they arrive I Shall Load and Send them on to Stony point with the utmost Dispatch & Shall Direct those which I expect from pumpton & Morristown to push on without halting your excellency may assure yourself there Shall be nothing wanting on my part but Shall do every thing within the Compass of my power to forward on the Stores according to your excellencies orders. I have the Honour of being with the utmost respect your Excellencies Most Obedient and Most Humble Servant
        
          By order of Simon PhillipsE.W. Kiers A.Q.M.G.
        
      